Response to Amendment
The amendment filed January 11, 2022 has been entered. 
Claims 2-9 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended previously objected to claim 2 to be independent and included the allowable subject matter of previous claim 2, which the examiner indicated as allowable in the previous Final Rejection filed September 14, 2021. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 2 and its dependent claims 3-9, the prior art fails to teach a blocking system configured to immobilize the jack relative to the car when the jack is in the retracted configuration and to leave the jack rotatable around the knuckle joint when the jack is in the deployed configuration. While Eaton (US 1,347,898 A) teaches a blocking system that includes a center wedge 22, friction strip 18, and segmental carriers 19 that may be interpreted as a blocking system, the examiner finds no obvious reason to modify the combination of Daosua and Lehmair such that the blocking system leave the jack rotatable around a knuckle joint when the jack is in the deployed configuration. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617